                 Case 5:19-cv-00833-JLS-DFM Document 63-1 Filed 04/03/20 Page 1 of 5 Page ID #:7099



                       1        ELIZABETH STAGGS WILSON, Bar No. 183160
                                estaggs-wilson@littler.com
                       2        JAMES PAYER, Bar No. 292158
                                jpayer@littler.com
                       3        LITTLER MENDELSON, P.C.
                                633 West 5th Street, 63rd Floor
                       4        Los Angeles, CA 90071
                                Tel No.: 213.443.4300 / Fax No.: 213.443.4299
                       5
                                Attorneys for Defendants
                       6        KINDRED HEALTHCARE
                                OPERATING, LLC, KND DEVELOPMENT 52,
                       7        L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as
                                KND 52, L.L.C.), KND DEVELOPMENT 55,
                       8        L.L.C. d/b/a KND 55, L.L.C. (erroneously sued as
                                KND 55, L.L.C.), THC-ORANGE COUNTY,
                       9        LLC, BAYBERRY CARE CENTER, LLC, and
                                FOOTHILL NURSING COMPANY
                    10          PARTNERSHIP
                    11          [Additional counsel listed on following page]
                    12                                 UNITED STATES DISTRICT COURT
                    13                               CENTRAL DISTRICT OF CALIFORNIA
                    14
                                MICHAEL KIRBY, LAURA                       Case No. 5:19-cv-00833 JLS (DFMx)
                    15          KINGSTON, KEOSHA GATES,
                                MARTHA PARRA individually, and on          ASSIGNED FOR ALL PURPOSES
                    16          behalf of other members of the general     TO JUDGE JOSEPHINE STATON
                                public similarly situated,
                    17                                                   DECLARATION OF JAMES
                                              Plaintiffs,                PAYER IN SUPPORT OF
                    18                                                   DEFENDANTS’ OPPOSITION TO
                                        v.                               PLAINTIFFS’ MOTION FOR
                    19                                                   ORDER (1) INVALIDATING
                                KINDRED HEALTHCARE                       PURPORTED SETTLEMENTS; (2)
                    20          OPERATING, LLC, a Delaware limited       PROHIBITING DEFENDANTS
                                liability company; KND 52, L.L.C, a      FROM EX PARTE
                    21          Delaware limited liability company; KND COMMUNICATIONS WITH
                                55 L.L.C., a Delaware limited liability  PUTATIVE CLASS MEMBERS RE
                    22          company; THC-ORANGE COUNTY,              CLAIMS; (3) ORDERING
                                L.L.C., a California limited liability   DEFENDANTS TO SEND A
                    23          company; Bayberry Care Center, L.L.C., CORRECTIVE NOTICE; AND (4)
                                a Delaware limited liability company;    REQUIRING DEFENDANTS TO
                    24          Foothill Nursing Company Partnership, a IDENTIFY THE CLASS
                                California general partnership; and DOES MEMBERS WHO THEY HAVE
                    25          1 through 10, inclusive,                 CONTACTED RE: SETTLEMENT
                    26                         Defendants.                 Complaint Filed: May 12, 2017
                                                                           First Amended Complaint Filed: April
                    27                                                     5, 2019
                                                                           (San Bernardino Superior Court)
                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
          310.553.0308
                 Case 5:19-cv-00833-JLS-DFM Document 63-1 Filed 04/03/20 Page 2 of 5 Page ID #:7100



                       1        MAGGY M. ATHANASIOUS, Bar No. 252137
                                mathanasious@littler.com
                       2        JYOTI MITTAL, Bar No. 288084
                                jmittal@littler.com
                       3        LITTLER MENDELSON, P.C.
                                2049 Century Park East, 5th Floor
                       4        Los Angeles, CA 90067.3107
                                Tel No.: 310.553.0308 / Fax No.: 310.553.5583
                       5
                                Attorneys for Defendants
                       6        KINDRED HEALTHCARE
                                OPERATING, LLC, KND DEVELOPMENT 52,
                       7        L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as
                                KND 52, L.L.C.), KND DEVELOPMENT 55,
                       8        L.L.C. d/b/a KND 55, L.L.C. (erroneously sued as
                                KND 55, L.L.C.), THC-ORANGE COUNTY, LLC,
                       9        BAYBERRY CARE CENTER, LLC, and
                                FOOTHILL NURSING COMPANY
                    10          PARTNERSHIP
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
                                                                     2.
          310.553.0308
                 Case 5:19-cv-00833-JLS-DFM Document 63-1 Filed 04/03/20 Page 3 of 5 Page ID #:7101



                       1                              DECLARATION OF JAMES PAYER
                       2              I, James Payer, hereby declare and state as follows:
                       3              1.    I am an attorney with the law firm of Littler Mendelson, a Professional
                       4        Corporation, attorneys for Kindred Healthcare Operating, LLC (hereinafter “KHO”),
                       5        KND Development 52, L.L.C. d/b/a KND 52, L.L.C. (erroneously sued as KND 52,
                       6        L.L.C.) (hereinafter “Baldwin Park”), KND Development 55, L.L.C. d/b/a KND 55,
                       7        L.L.C. (erroneously sued as KND 55, L.L.C.) (hereinafter “Rancho”), THC-Orange
                       8        County, LLC Foothill Nursing Company Partnership and Bayberry Care Center, LLC
                       9        in the above-entitled matter (collectively, “Defendants”).     I am duly licensed to
                    10          practice law in the State of California and before the United States District Court for
                    11          the Central District of California and am one of the attorneys responsible for
                    12          representing Defendants in this action. As one of the attorneys of record on this case,
                    13          I am familiar with the files, pleadings, and facts in this case and could and would
                    14          competently testify to the following facts based upon my own personal knowledge.
                    15          Moreover, as an attorney with Littler Mendelson’s Los Angeles office, I am familiar
                    16          with the firm’s filing and record-keeping procedures. I have personal knowledge of
                    17          the following facts, and if called to testify, could and would competently testify
                    18          thereto. I make this Declaration in support of Defendants’ Opposition to Plaintiffs’
                    19          Motion for an Order (1) Invalidating Purported Settlements, (2) Prohibiting
                    20          Defendants from Ex Parte Communications with Putative Class Members re Claims,
                    21          (3) Ordering Defendants to Send A Corrective Notice; and (4) Requiring Defendants
                    22          to Identify the Class Members Who They Have Contacted Re: Settlement.
                    23                2.    The original Plaintiff Kirby sued his employer, Baldwin Park, in San
                    24          Bernardino Superior Court almost three years ago, on May 12, 2017. Baldwin Park
                    25          and Kirby litigated for seventeen months exclusively regarding the non-clinical
                    26          operations at Baldwin Park. While discovery was ongoing, Baldwin Park explored
                    27          settlement with the individual putative class members. Thirty-eight putative class
                    28          members agreed to individual settlements, and thirty-nine did not.
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
                                                                         3.
          310.553.0308
                 Case 5:19-cv-00833-JLS-DFM Document 63-1 Filed 04/03/20 Page 4 of 5 Page ID #:7102



                       1              3.     When it became clear that Kirby could not certify a class, Kirby moved
                       2        for leave to amend his complaint in state court, seeking to add four new corporate
                       3        defendants, as well as three new plaintiffs. Kirby’s motion was granted.
                       4              4.     After the Plaintiff Kirby successfully expanded the putative class to
                       5        encompass additional defendants and employees, Defendants explored settlement with
                       6        some of its former and current employees. To ensure that employees had a clear
                       7        contact person for questions about the settlement offer, Defendants retained Hope
                       8        Jacobson, a third party Human Resources Consultant to answer any questions from the
                       9        recipients of the settlement agreements and accompanying letters either in person or
                    10          on the phone. Ms. Jacobson is not a lawyer.
                    11                5.     Settlement agreements, along with an accompanying cover letter in both
                    12          English and Spanish, were mailed to some current and former non-exempt, non-
                    13          clinical employees at their last known addresses to offer putative class members the
                    14          chance to resolve the matter individually. In some instances, employees were offered
                    15          the agreements during entirely voluntary one-on-one meetings with Ms. Jacobson.
                    16                6.     The class lists, including the last known addresses and telephone
                    17          numbers, were previously produced to Plaintiffs.
                    18                7.     I prepared a mailing list for Defendants to use in distributing settlement
                    19          agreements and accompanying explanatory letters to putative class members. The
                    20          mailing list was reviewed to exclude any parties that were known to be represented by
                    21          counsel. For example, Plaintiff Kirby was eliminated from the list. However, due to
                    22          administrative error, Plaintiff Laura Kingston was not excluded from this mailing list.
                    23                8.     I first learned of the inadvertent mailing to Ms. Kingston late in the
                    24          business day on January 27, 2020 after Plaintiffs’ counsel provided notice via e-mail
                    25          of their intent to file an ex parte application that sought the same relief Plaintiffs now
                    26          seek on regular notice here.
                    27                9.     After receiving Plaintiffs’ email, I immediately investigated what had
                    28          occurred.   I promptly reviewed the mailing list at issue.        I confirmed no other
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
                                                                          4.
          310.553.0308
                 Case 5:19-cv-00833-JLS-DFM Document 63-1 Filed 04/03/20 Page 5 of 5 Page ID #:7103



                       1        represented parties were included and gathered all communications that were mailed
                       2        to Ms. Kingston to be shared with opposing counsel. I further confirmed that no
                       3        member of Littler had any communications with Ms. Kingston.
                       4                 10.       On January 28, 2020, I sent an e-mail to Plaintiffs’ counsel explaining the
                       5        inadvertent mailing to Ms. Kingston and attaching all communications that were sent
                       6        to her. A true and correct copy of this e-mail is attached here as Exhibit A.
                       7                 11.       On          January   31,     2020,    I     accessed      the     website
                       8        http://www.kindredlawsuit.com. A true and correct copy of the print out of this
                       9        website is attached here as Exhibit B.
                    10                   12.       I also declared to the facts surrounding the inadvertent mailing to Ms.
                    11          Kingston under penalty of perjury in a declaration filed in this Court in opposition to
                    12          Plaintiffs’ ex parte application on January 31, 2020. That declaration was also served
                    13          on Plaintiffs’ counsel.
                    14                   13.       The January 27, 2020 email, which indicates their intention to move for
                    15          ex parte relief, is the only communication Defendants have received regarding the
                    16          relief requested in this Motion. Plaintiffs have never attempted to meet and confer
                    17          regarding this Motion, which does not acknowledge any of the facts or arguments
                    18          filed with the Court in opposition to the ex parte application on January 31, 2020.
                    19                   I declare under penalty of perjury under the laws of the United States of
                    20          America and the State of California that the foregoing is true and correct.
                    21                   Executed on April 3, 2020, at Los Angeles, California.
                    22
                                                                               ______/s/ James Payer___________
                    23                                                                     James Payer
                    24
                                4830-6447-3272.1 091140.1002
                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
   2049 C ENTURY PARK EAST
           5TH FLOOR
 LOS AN GELES, CA 90067. 3107
                                                                                 5.
          310.553.0308
